Citation Nr: 0834311	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-06 528	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical Center (MC) in Leavenworth, Kansas


THE ISSUE

Entitlement to basic eligibility for enrollment in VA's 
healthcare system.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from February 24, 1976 to 
May 17, 1976 and from December 20, 1990 to 21, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 determination of the VA 
Medical Center (VAMC) in Leavenworth, Kansas, which denied 
the veteran's application for enrollment in the VA Medical 
Health Care System.  


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability, and he has no special eligibility attributes that 
might qualify him for an approved priority group based on his 
level of income, other than Priority Group 8.

2.  The veteran's application for enrollment in the VA Health 
Care System was received after January 17, 2003.


CONCLUSION OF LAW

The criteria for enrollment in the VA Health Care System are 
not met. 38 U.S.C.A. §§ 1705, 1706 (West 2002); 38 C.F.R. § 
17.36 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The essential facts of this case are not in dispute.  Rather, 
the case rests on the interpretation and application of the 
relevant law.  The Veterans Claims Assistance Act of 2000 
does not affect matters on appeal when the issue is limited 
to statutory interpretation. See Manning v. Principi, 16 Vet. 
App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
VAOPGCPREC 2- 2004 (2004), 69 Fed. Reg. 25180 (2004) (holding 
that VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).  In addition, 
there is no indication that any additional notice or 
development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Under these circumstances, there is no further duty to 
notify or assist the appellant in the development of his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Analysis

Generally, a veteran must be enrolled in the VA health care 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a) (2007).  The Secretary of Veterans Affairs 
(Secretary) shall manage the enrollment of veterans in 
accordance with the following priorities, in the order 
listed: (1) veterans with service- connected disabilities 
rated 50 percent or greater; (2) veterans with service-
connected disabilities rated 30 percent or 40 percent; (3) 
veterans who are former prisoners of war (POW) or were 
awarded the Purple Heart; veterans with service-connected 
disabilities rated 10 percent or 20 percent; (4) veterans who 
are in receipt of increased pension based on a need of 
regular aid and attendance or by reason of being permanently 
housebound and other veterans who are catastrophically 
disabled; (5) veterans who are unable to defray the expenses 
of necessary care as determined under 38 U.S.C.A. § 1722(a); 
(6) all other veterans eligible for hospital care, medical 
services, and nursing home care under 38 U.S.C.A. § 
1710(a)(2); and, (7) veterans described in 38 U.S.C.A. § 
1710(a)(3).  38 U.S.C.A. § 1705(a) (West 2002 & Supp. 2007).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary is required to 
make an annual decision as to enrollment in the VA healthcare 
system.  Effective October 2, 2002, section 202(a) of the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, Pub. L. No. 107-135, 115 Stat. 2446 
(2002), an additional priority category 8 was established.

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits. 38 
C.F.R. § 17.36(a) (2007).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or Priority Group 8.  38 C.F.R. § 17.36(b).

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Group 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2670-73 
(Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  

A veteran may apply to be enrolled in the VA healthcare 
system at any time; however, a veteran who wishes to be 
enrolled must apply by submitting a completed VA application 
for health benefits, a VA Form 10-10EZ, to a VA medical 
facility. 38 C.F.R. § 17.36(d).  Upon receiving a completed 
VA Form 10-10EZ, the appropriate VA personnel will accept a 
veteran as an enrollee after determining if the veteran is in 
a priority category that is eligible for enrollment.  If a 
veteran is not found to be in a priority category that is 
eligible for enrollment, VA will notify the veteran that he 
or she is not eligible for enrollment.  38 C.F.R. § 17.36(d) 
(2).

In this case, the veteran applied for enrollment in VA's 
health care system after January 17, 2003.  Based upon his 
status as a nonservice-connected veteran and the financial 
information provided, he was assigned to Priority Group 8.  
The veteran  does not disagree with the date of receipt of 
his application, or with the assignment to Priority Group 8.  
Further, review of the record does not reflect that the 
veteran claims entitlement to service connection for any 
disability; nor does it show that he has special eligibility 
attributes that might qualify him for an approved priority 
group based on his level of income, other than Priority Group 
8.  See U.S.C.A. § 1705(a).  

Rather, he essentially contends that he is entitled to basic 
eligibility for enrollment in VA's healthcare system because 
additional medical conditions and expenses arose since he 
previously submitted his medical and financial information to 
VA.  Also, in his substantive appeal the veteran stated that 
he was unaware of  the regulatory change effective January 
17, 2003.  He stated that he would have qualified for 
enrollment if he had applied before the requirements changed 
in January 2003, and that he received no notice from VA or 
other sources of the forthcoming change.  He stated that he 
thought this was unfair, suggesting he would have submitted a 
claim earlier if he had been notified of the impending change 
effective January 17, 2003.  

In this regard, prior to a submission of a substantially 
complete application for benefits, VA is not required under 
VCAA or other relevant law to individually notify a claimant 
of any necessary evidence to substantiate a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
statutory notice required by the VCAA is only part of the 
system of notice required and provided in the overall VA 
claim adjudication process.  See Wilson v. Mansfield, No. 07- 
7099 (Fed. Cir. October 15, 2007); Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Nothing in relevant law, 
however, requires such notice prior to a veteran filing a 
claim-a substantially complete application for benefits. 

In sum, on this specific matter, the law adversely impacting 
the veteran's claim became effective January 17, 2003.  The 
record shows, and the veteran does not argue otherwise, that 
he submitted his claim over two years after that date.  
Notifying the veteran-of information and evidence necessary 
to substantiate his specific claim-prior to his submitting a 
claim is not mandated by VCAA or other pertinent law.  

Nor would it be a practical use of resources, or even 
possible prior to the filing of a claim, for VA to separately 
notify each and every individual veteran of all specific 
information regarding regulatory changes, necessary to 
substantiate every conceivable potential claim that may or 
may not be filed at some indeterminate date in the future.  

Notice of the universe of such necessary regulatory 
information, which can potentially change daily, is the 
purpose of the Federal Register; which is the U.S. Government 
Office of the Federal Register official daily publication for 
providing notice to the general public of all U.S. Government 
rules, proposed rules, and notices of Federal agencies and 
organizations, as well as executive orders and other 
presidential documents.  See http://www.archives.gov/ 
federal-register.  Notice of the subject regulatory changes 
of January 17, 2003 was published in the Federal Register at 
that time.  See 68 Fed. Reg. 2670-73 (Jan. 17, 2003).

In summary, pursuant to Public Law No. 104-262, the Veteran's 
Health Care Eligibility Reform Act of 1996, the Secretary of 
VA is required to make an annual decision as to enrollment in 
VA's health care system.  Then, under Public Law No. 107-135, 
the Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, an additional Priority Category 8 
was established.  Because of VA's limited resources, the 
Secretary made a decision to restrict enrollment to veterans 
in Priority Group 8 not already enrolled as of January 17, 
2003.  See 68 Fed. Reg. 2,670-73 (January 17, 2003).  The 
veteran's application in this matter was received subsequent 
to this date.  As a Category 8 veteran he is not eligible for 
enrollment under the applicable regulation.

The Board is bound by the statutory regulations governing 
entitlement to VA benefits.  38 U.S.C.A. § 7104(c).  In a 
case such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement of the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to basic eligibility for enrollment in the VA 
medical health care system is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


